To vacate an order holding to bail on a writ of capias in an action in tort against relator, a physician, who is charged with so recklessly, negligently and unnecessarily performing an operation as to cause the premature delivery of a child.
Granted October 21, 1896, with costs.
Kelator contended that the affidavit failed to show that the treatment given constituted malpractice; that the only evidence admissible to prove malpractice is the testimony of physicians, citing Sheridan vs. Briggs, 53 M., 569; Wood vs. Baker, 49 M., 295; Spaulding vs. Bliss, 83 M., 311; Moyle vs. Circuit Judge, 97 M., 136 (No. 68); Howell vs. Circuit Judge, 88 M., 366 (112); Stensrud vs. Delamater, 56 M., 145; McCrea vs. Circuit Judge, 100 M., 355 (114).